Citation Nr: 1531155	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the left lower extremity since January 27, 2012. 

2. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the right lower extremity since January 27, 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2012, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

This matter was remanded by the Board in November 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the remand.  Additional medical records were obtained following the 2014 Remand, and a 2015 VA examination report addressed the questions the Board raised in the 2014 Remand.


FINDINGS OF FACT

1. Since January 27, 2012, the Veteran's peripheral neuropathy of the left lower extremity was manifested by no worse than moderate sensory impairment. 

2. Since January 27, 2012, the Veteran's peripheral neuropathy of the right lower extremity was manifested by no worse than moderate sensory impairment.



CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 for peripheral neuropathy in the left lower extremity since January 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.21, 4.124, Diagnostic Code 8520 (2014).

2. The criteria for an initial evaluation in excess of 20 for peripheral neuropathy in the right lower extremity since January 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.21, 4.124, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for peripheral neuropathy of the bilateral lower extremities represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a June 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Also, the VA examinations of the Veteran's bilateral lower extremities in January 2012 and January 2015 and their associated reports were adequate because, as discussed below, they was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the examiners provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for peripheral neuropathy in the bilateral lower extremities since January 27, 2012.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

This appeal arises from the rating decision that granted service connection for peripheral neuropathy in the bilateral lower extremities.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such ratings are referred to as "staged ratings."  Id.

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 20 percent rating is assigned for moderate incomplete paralysis, and 40 percent is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe, incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2014).  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, as is the case here, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2014).

The Veteran was afforded a VA examination in January 2012.  Although the Veteran did not review the claims folder, military service treatment records, military service personnel records, enlistment examination, separation examination, post-deployment questionnaire, DD 214, and VA treatment records were reviewed.  The examiner found the Veteran had mild paresthesias and/or dysesthesias and numbness in the bilateral lower extremities.  Muscle strength was normal and right and left lower extremity reflexes revealed both knee jerks 2+ and ankle jerks 2+.  Normal position sense and no muscle atrophy found.  The examiner also found the Veteran had mild incomplete paralysis of the femoral nerve bilaterally.  The examiner further noted the Veteran's peripheral neuropathy impacted his ability to work, noting he had bilateral tingling and numbness of the extremities.   The examiner confirmed the diagnosis of peripheral neuropathy in the bilateral lower extremities.  

A May 2012 VA treatment record notes the Veteran reported tingling and numbness.  He reported he wore diabetic shoes.  The record notes the Veteran's motor function and reflexes were normal.  His rapid alternating movement was intact, but his gait was not assessed.  The Veteran's sensory function was abnormal.  The report further notes the Veteran had "severe peripheral neuropathy."  

An August 2012 statement from Veteran's private neurologist S.S.S., M.D., PhD., states the Veteran's symptoms are interfering with his normal daily activities, such as walking, standing, or prolonged sitting, thus, rending him unable to work.

A November 2012 statement from the Veteran's private endocrinologist A.O.O., M.D., M.R.C.P., states the Veteran's peripheral neuropathy produces intolerable tingling, numbness, burning, and other symptoms that affect the Veteran daily.  

December 2012, June 2013, April 2014, December 2014 VA treatment records all note the Veteran's peripheral neuropathy was "severe."  

The Veteran was afforded another VA examination in January 2015.  The examiner reviewed the case file.  The examiner found the Veteran had moderate numbness in the bilateral lower extremities.  Muscle strength was normal, no muscle atrophy was found, and bilateral lower extremity reflexes revealed both knee jerks 1+ and ankle jerks 1+.  The Veteran had decreased foot/toe sensation bilaterally.  The Veteran's gait was normal.  The examiner also found the Veteran had mild incomplete paralysis of the posterior tibial nerve bilaterally.  The examiner reviewed diagnostic testing from March 2011 that revealed an abnormal study consistent with diffuse sensory polyneuropathy without electromyographic change. 

Considering the evidence above, the Board finds that the evidence supports the assignment of the 20 percent presently assigned to each lower extremity to compensate the Veteran for peripheral neuropathy that more closely approximates, but does not exceed that which is contemplated in the rating schedule for moderate paralysis of the sciatic nerve for each lower extremity.  The evidence of record, along with the Veteran's complaints, show that his bilateral peripheral neuropathy of the lower extremities is manifested by moderate incomplete paralysis.  The Veteran has symptoms that are purely sensory in nature and the condition can cause discomfort when walking, prolonged sitting, or standing.  The Veteran has consistently complained of wholly sensory manifestations such as tingling, numbness, and burning.  The January 2015 VA examiner found the Veteran's gait was normal.  Although the Veteran complained of an increase in his peripheral neuropathy of the bilateral lower extremities, the complaints have remained sensory.  

The Board finds the Veteran's statements credible; however, his symptoms do not currently meet a moderately severe level of incomplete paralysis.  The January 2012 VA examiner found the Veteran had mild paresthesias and/or dysesthesias and numbness in the bilateral lower extremities and found the Veteran had mild incomplete paralysis of the femoral nerve bilaterally.  Reflexes were normal on both sides.  The January 2015 VA examiner found the Veteran had moderate numbness in the bilateral lower extremities and mild incomplete paralysis of the posterior tibial nerve bilaterally.  Bilateral lower extremity reflexes revealed both knee jerks and ankle jerks were hypoactive.  As the Veteran's symptoms are purely sensory in nature and both the January 2012 and January 2015 VA examiners found the Veteran had mild incomplete paralysis, the Board finds a rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities since January 27, 2012, is not warranted. 

Although a May 2012 VA treatment record and December 2012, June 2013, April 2014, December 2014 VA treatment records all note the Veteran's peripheral neuropathy was "severe," these records did not explain why the characterization of severe was warranted for the Veteran's condition.  These reports do not include an examination of the Veteran's peripheral neuropathy or reference to any specific medical evidence indicating the Veteran's condition was "severe."  Aside from these VA treatment record notations that the Veteran's peripheral neuropathy is severe, the evidence of record does not reveal that the Veteran suffers from the type of symptoms commensurate with the criteria for a rating of 40 or 60 percent.  The Board reiterates that the Veteran's disability picture as a whole does not reflect peripheral neuropathy of the bilateral lower extremities since January 27, 2012, higher than the 20 percent rating assigned herein. 

The Board has considered the Veteran's disability under all peripheral nerve groups.  Although the January 2012 VA examiner noted the Veteran's femoral nerve was affected and the January 2015 VA examiner noted the Veteran's posterior tibial nerve was affected, the Board finds the Veteran's disabilities are appropriately rated under the criteria for the sciatic nerve.  Moreover, the January 2012 VA examiner found the Veteran only had mild incomplete paralysis of the femoral nerve bilaterally and the January 2015 VA examiner found the Veteran had mild incomplete paralysis of the posterior tibial nerve bilaterally, which both result in lower ratings than the Veteran's current rating.  Moreover, there is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable DC.  Moderately severe, severe, or complete paralysis has not been demonstrated at any time in this case.  In assessing the symptoms associated with the Veteran's bilateral lower extremities, the record reflects as tingling, numbness, and burning.  Evidence currently of record does not demonstrate symptoms more than moderate incomplete paralysis.  Moreover, the Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his peripheral neuropathy of the bilateral lower extremities is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly a rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities since January 27, 2012, is not warranted pursuant to DC 8520.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).








	(CONTINUED ON NEXT PAGE)
ORDER

Peripheral neuropathy in the left lower extremity since January 27, 2012, is denied. 

Peripheral neuropathy in the right lower extremity since January 27, 2012, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


